Exhibit 10.2

Execution Version

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of February 7, 2020 and is
entered into by and among SYNDAX PHARMACEUTICALS, INC., a Delaware corporation
(“Parent”), and each of its Qualified Subsidiaries (hereinafter collectively
referred to as the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement
(collectively, referred to as the “Lenders”) and HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lenders (in such capacity, the “Agent”).

RECITALS

A.

Borrower has requested the Lenders make available to Borrower a loan in an
aggregate principal amount of up to Thirty Million Dollars ($30,000,000.00) (the
“Term Loan”); and

B.

The Lenders are willing to make the Term Loan on the terms and conditions set
forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and the Lenders agree as follows:

Section 1.  DEFINITIONS AND RULES OF CONSTRUCTION

1.1Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which perfects Agent’s first priority
security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit G, which account numbers shall be redacted for security
purposes if and when filed publicly by the Borrower.

“Advance(s)” means a Term Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by the Borrower.

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
thirty percent (30%) or more of the outstanding voting securities of another
Person, or (c) any Person thirty percent (30%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held by
another Person with power to vote such securities.  As used in the definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of

 

--------------------------------------------------------------------------------

 

the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” means October 1, 2021; provided however, if the Interest
Only Extension Conditions are satisfied, then April 1, 2022.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

“Anti‑Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Borrower’s Books” means Borrower’s or any of its Subsidiaries’ books and
records including ledgers, federal, state, local and foreign tax returns,
records regarding Borrower’s or its Subsidiaries’ assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means all cash, cash equivalents and liquid funds.

“Change in Control” means (a) any reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Parent, or sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of Parent, in each case, in which
the “beneficial owners” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of Parent’s outstanding shares immediately before consummation of
such transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, continue to
beneficially own shares representing more than fifty percent (50%) of the voting
power of the surviving entity of such transaction or series of related
transactions (or the parent of such surviving entity if such surviving entity is
wholly owned by such parent), in each case without regard to whether Parent is

2

--------------------------------------------------------------------------------

 

the surviving entity or (b) Parent ceases to own 100% of the Equity Interests of
any Subsidiary. Notwithstanding the foregoing, the merger of any Borrower into
any other Borrower shall not constitute a Change in Control.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the common stock of the Borrower.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any Hedging Agreement; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
other jurisdiction within the United States of America.

“Due Diligence Fee” means $25,000, which fee has been paid to the Lenders prior
to the Closing Date, and shall be deemed fully earned on such date regardless of
the early termination of this Agreement.

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Excluded Subsidiary” means (x) Syndax UK and (y) the MSC Subsidiary.

“FDA” means the United States Food and Drug Administration, or any successor
thereto.

3

--------------------------------------------------------------------------------

 

“Excluded Accounts” means (i) any Deposit Account that is used solely as a
payroll account for the employees of Borrower or any of its Subsidiaries or the
funds in which consist solely of funds held in trust for any director, officer
or employee of such Borrower or Subsidiary or any employee benefit plan
maintained by such Borrower or Subsidiary or funds representing deferred
compensation for the directors and employees of such Borrower or Subsidiary,
collectively not to exceed 150% of the amount to be paid in the ordinary course
of business in the then-next payroll cycle (ii) escrow accounts, Deposit
Accounts and trust accounts, in each case holding assets that are pledged or
otherwise encumbered as set forth on Schedule 1C or pursuant to Section 7.5 and
the definition of Permitted Liens (but only to the extent required to be
excluded pursuant to the underlying documents entered into in connection with
such Permitted Liens in the ordinary course of business) and (iii) foreign
accounts held by Borrower not to exceed $100,000 in the aggregate at any time.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Guaranty” means a guaranty in a form reasonably acceptable to Agent.

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect Borrower or its Subsidiaries
against fluctuation in interest rates, currency exchange rates or commodity
price.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, (d) equity securities of
any Person subject to repurchase or redemption other than at the sole option of
such Person, (e) “earnouts”, deferred purchase price and similar payment
obligations or continuing obligations of any nature arising out of purchase and
sale contracts, and (f) all Contingent Obligations.  

“Initial Facility Charge” means One Hundred Thousand Dollars ($100,000).

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Interest Only Extension Conditions” shall mean satisfaction of each of the
following events:  (a) no default or Event of Default shall have occurred and be
continuing; and (b) on or before October 1, 2021, Borrower achieves Performance
Milestone I, subject to verification by Agent (including supporting
documentation requested by Agent).

4

--------------------------------------------------------------------------------

 

“Investment” means any beneficial ownership (including stock, partnership,
limited liability company interests, or other securities) of or in any Person or
any loan, advance or capital contribution to any Person or the acquisition of
all, or substantially all, assets of another Person.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit F.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the promissory notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Pledge Agreement, and any other documents executed in
connection with the Secured Obligations or the transactions contemplated hereby,
as the same may from time to time be amended, modified, supplemented or
restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or the Lenders to enforce any of its rights or remedies
with respect to the Secured Obligations; or (iii) the Collateral or Agent’s
Liens on the Collateral or the priority of such Liens.

“Maximum Term Loan Amount” means Thirty Million and No/100 Dollars
($30,000,000.00).

“MSC Investment Conditions” means that Borrower maintains Qualified Cash in an
amount equal to or greater than the lesser of (i) 110% of the aggregate
outstanding Secured Obligations (inclusive of any Prepayment Charge and End of
Term Charge that would be due and owing if the outstanding Loans were prepaid at
the time of measurement) or (ii) 100% of the consolidated Cash of Borrower and
its Subsidiaries unless compliance with the foregoing conditions are waived in
writing from time to time by Agent with respect to specified periods, in Agent’s
sole discretion.  

“MSC Subsidiary” means Syndax Securities Corporation, a wholly-owned Subsidiary
incorporated in the Commonwealth of Massachusetts for the purpose of holding
Investments as a Massachusetts security corporation under 830 CMR 63.38B.1 of
the Massachusetts tax code and applicable regulations (as the same may be
amended, modified or replaced from time to time).

“NDA” means a new drug application, submitted to the FDA pursuant to 21 U.S.C.
§355 for authorization to market a new drug.

5

--------------------------------------------------------------------------------

 

“Non-Disclosure Agreement” means that certain Non-Disclosure Agreement by and
between Syndax Pharmaceuticals and Hercules Capital dated as of November 27,
2018.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

“Performance Milestone I” means satisfaction of each of the following events:

(a) no  Event of Default shall have occurred and be continuing; and

(b) the Phase 3 clinical trial of entinostat (E2112) in patients with breast
cancer, ClinicalTrials.gov Identifier NCT02115282 (i) has achieved the
protocol-specified primary efficacy endpoint of showing a statistically
significant improvement in overall survival with an acceptable safety profile
and supporting efficacy data (i.e., progression free survival and objective
response rate are not statistically significantly worse in the combination arm),
such that the totality of safety and efficacy data are sufficient to file an NDA
as the next immediate step in clinical development, in each case subject to
verification by Agent (including supporting documentation reasonably requested
by Agent).  

“Performance Milestone II” means satisfaction of each of the following events:

(a) no Event of Default shall have occurred and be continuing; and

(b) Borrower has achieved proof of concept in its Phase 1/2 clinical study of
SNDX-5613, ClinicalTrials.gov Identifier NCT04065399, that evidence regarding
safety, tolerability and clinical measures of disease control in patients with
MLL-r Leukemia that, within Lender’s reasonable discretion, would support the
progression of SNDX-5613 into one or more Phase 2 clinical studies, in each case
subject to verification by Agent (including supporting documentation reasonably
requested by Agent).

“Permitted Indebtedness” means:

(i)Indebtedness of Borrower in favor of the Lenders or Agent arising under this
Agreement or any other Loan Document;

(ii)Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;

6

--------------------------------------------------------------------------------

 

(iii)Indebtedness of up to $500,000 outstanding at any time secured by a Lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the cost of the Equipment financed with such
Indebtedness;

(iv)Indebtedness to trade creditors incurred in the ordinary course of business
and Indebtedness incurred in the ordinary course of business with corporate
credit cards, merchant cards, purchase cards, debit cards and other similar
instruments in an amount not to exceed $600,000 at any time outstanding;

(v)Indebtedness that also constitutes a Permitted Investment;

(vi)Subordinated Indebtedness;

(vii)reimbursement obligations in connection with letters of credit, including
those provided for the benefit of a landlord in connection with real property
leases for office spaces in the ordinary course of business, that are secured by
Cash and issued on behalf of the Borrower or a Subsidiary thereof in an amount
not to exceed $500,000 at any time outstanding,

(viii)other unsecured Indebtedness in an amount not to exceed $250,000 at any
time outstanding,

(ix)intercompany Indebtedness as long as either (A) each of the Subsidiary
obligor and the Subsidiary obligee under such Indebtedness is a Subsidiary that
has executed a Joinder Agreement or (B) such indebtedness constituted a
Permitted Investment pursuant to clause (x) of Permitted Investments;

(x)obligations under any Hedging Agreement in an aggregate amount not to exceed
$250,000 outstanding at any time;

(xi)licenses permitted pursuant to clause (ii) of the definition of Permitted
Transfers or otherwise permitted hereunder, to the extent involving the
incurrence of Indebtedness;

(xii)extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be; and

(xiii)without duplication to the extent constituting Indebtedness, obligations
of the Borrower under each of: (a) that certain License Agreement by and between
Vitae Pharmaceuticals, Inc. and Parent, dated October 17, 2017, as amended as of
March 8, 2017, and (b) that certain License Agreement by and between UCB
Biopharma Sprl and Parent, dated as of July 1, 2016, as amended as of January
25, 2019.

“Permitted Investment” means:

(i)Investments existing on the Closing Date which are disclosed in Schedule 1B;

(ii)Investments described in Borrower’s investment policy as approved by Agent
in writing (it being understood that the investment policy provided to Agent
prior to the Closing Date shall be deemed approved in writing) from time to
time;

7

--------------------------------------------------------------------------------

 

(iii)repurchases of stock from former employees, directors, or consultants of
Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed $500,000
in any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist immediately after giving effect to the repurchases;

(iv)Investments accepted in connection with Permitted Transfers;

(v)Investments (including debt obligations) (a) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent or doubtful obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of Borrower’s business and (b)
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business;

(vi)Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (vi) shall not
apply to Investments of Borrower in any Subsidiary;

(vii)Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of capital stock of Borrower pursuant to
employee stock purchase plans or other similar agreements approved by Borrower’s
Board of Directors;

(viii)Investments consisting of travel advances in the ordinary course of
business;

(ix)Investments in newly-formed Subsidiaries, provided that each such Subsidiary
enters into a Joinder Agreement promptly after its formation by Borrower and
execute such other documents as shall be reasonably requested by Agent;

(x)Investments in Foreign Subsidiaries that are not co-Borrowers or Guarantors,
not exceed $500,000 in the aggregate in any fiscal year;

(xi)joint ventures or strategic alliances in the ordinary course of Borrower’s
business, provided that any cash Investments by Borrower do not exceed
$2,000,000 in the aggregate during the term of this Agreement;

(xii)Investments in the MSC Subsidiary, so long as an Event of Default does not
exist at the time of such Investment and would not exist after giving effect to
such Investment and provided that Borrower is, at all times, in compliance with
the MSC Investment Conditions;

(xiii)Hedging Agreements permitted under clause (x) of the definition of
Permitted Indebtedness; and

(xiv)additional Investments that do not exceed $500,000 in the aggregate.

“Permitted Liens” means:

(i)Liens in favor of Agent or the Lenders;

(ii)Liens existing on the Closing Date which are disclosed in Schedule 1C;

8

--------------------------------------------------------------------------------

 

(iii)Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings; provided, that Borrower maintains adequate reserves therefor on
Borrower’s Books in accordance with GAAP (to the extent required thereby);

(iv)Liens securing claims or demands of materialmen, artisans, mechanics,
carriers, warehousemen, landlords and other like Persons arising in the ordinary
course of Borrower’s business and imposed without action of such parties;
provided, that the payment thereof is not yet sixty (60) days past due;

(v)Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder;

(vi)deposits to secure the performance of obligations (including by way of
deposits to secure letters of credit issued to secure the same, to the extent
constituting Permitted Indebtedness) and the following deposits, to the extent
made in the ordinary course of business: deposits under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds;

(vii)Liens on Equipment or software or other intellectual property constituting
purchase money Liens and Liens in connection with capital leases securing
Indebtedness permitted in clause (iii) of “Permitted Indebtedness”;

(viii)Liens incurred in connection with Subordinated Indebtedness;

(ix)leasehold interests in leases or subleases and licenses or sublicenses
granted in the ordinary course of business and not interfering in any material
respect with the business of the licensor;

(x)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due;

(xi)Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets);

(xii)statutory and common law rights of set-off and other similar rights as to
deposits of cash and securities in favor of banks, other depository institutions
and brokerage firms;

(xiii)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property;

(xiv)(A) Liens on Cash securing obligations permitted under clause (vii) of the
definition of Permitted Indebtedness and (B) security deposits in connection
with real property

9

--------------------------------------------------------------------------------

 

leases, the combination of (A) and (B) in an aggregate amount not to exceed
$500,000 at any time;

(xv)Liens incurred in connection with sales, transfers, licenses, sublicenses,
leases, subleases or other dispositions of assets in the ordinary course of
business and permitted by Section 7.8;

(xvi)Liens on Cash securing obligations permitted under clauses (iv) and (x) of
the definition of Permitted Indebtedness;

(xvii)other Liens in an aggregate amount not to exceed $500,000 at any time
provided that such liens be limited to specific assets and not all assets or
substantially all assets of Borrower; and

(xviii)Liens incurred in connection with the extension, renewal or refinancing
of the Indebtedness secured by Liens of the type described in clauses (i)
through (xvii) above; provided, that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness being extended, renewed or refinanced (as
may have been reduced by any payment thereon) does not increase.

“Permitted Transfers” means:

(i)sales, transfers or other dispositions of Inventory in the ordinary course of
business,

(ii)non-exclusive licenses, sublicenses and similar arrangements for the use of
Intellectual Property and related assets in the ordinary course of business and
other licenses and sublicenses that could not result in a legal transfer of
title of the licensed property but that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discreet
geographical areas outside of the United States of America in the ordinary
course of business,

(iii)dispositions of worn-out, obsolete or surplus Equipment at fair market
value in the ordinary course of business,

(iv)transfers expressly permitted under Sections 7.5, 7.6 or 7.7, and

(v)other Transfers of assets having a fair market value of not more than
$500,000 in the aggregate in any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
between Borrower and Agent, as the same may from time to time be amended,
restated, modified or otherwise supplemented.

“Qualified Cash” means the amount of Borrower’s Cash held in accounts in the
United States subject to an Account Control Agreement in favor of Agent.

10

--------------------------------------------------------------------------------

 

“Qualified Cash A/P Amount” means the amount of Borrower’s and its Subsidiaries’
accounts payable that have not been paid within ninety (90) days from the due
date of the relevant account payable.

“Qualified Subsidiary” means any direct or indirect Subsidiary other than an
Excluded Subsidiary.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Required Lenders” means at any time, the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loans then outstanding.

“Restricted License” means any material License or other agreement with respect
to which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
License or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Agent’s right to sell any Collateral.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
reasonable discretion and subject to a subordination agreement in form and
substance satisfactory to Agent in its reasonable discretion.

“Subsidiary” means an entity, whether a corporation, partnership, limited
liability company, joint venture or otherwise, in which Borrower owns or
controls 50% or more of the outstanding voting securities, including each entity
listed on Schedule 1 hereto.

“Syndax UK” means Syndax Limited, a limited company organized under the law of
England and Wales.

11

--------------------------------------------------------------------------------

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.

“Term Loan Advance” means each Tranche 1 Advance, Tranche 2 Advance, and any
other Term Loan funds advanced under this Agreement.

“Term Loan Interest Rate” means, for any day a per annum rate of interest equal
to the greater of either (i) the prime rate as reported in The Wall Street
Journal plus 5.10%, and (ii) 9.85%.

“Term Loan Maturity Date” means September 1, 2023; provided however, if Borrower
achieves Performance Milestone I, then March 1, 2024; provided further that if
any such day is not a Business Day, the Term Loan Maturity Date shall be the
immediately preceding Business Day.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

“Tranche 2 Facility Charge” means 0.5% of each Tranche 2 Advance, which is
payable to Lender in accordance with Section 4.2(d).

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

1.2The following terms are defined in the Sections or subsections referenced
opposite such terms:

Defined Term

Section

Agent

Preamble

Assignee

11.14

Borrower

Preamble

Claims

11.11

Collateral

3.1

12

--------------------------------------------------------------------------------

 

Defined Term

Section

Confidential Information

11.13

End of Term Charge

2.6

Event of Default

9

Financial Covenant Milestone I

7.20(b)(i)

Financial Covenant Milestone II

7.20(b)(ii)

Financial Statements

7.1

Indemnified Person

6.3

Lenders

Preamble

Liabilities

6.3

Maximum Rate

2.3

Open Source License

5.10

Participant Register

11.8

Prepayment Charge

2.5

Publicity Materials

11.19

Register

11.7

Rights to Payment

3.1

Tranche 1 Advance

2.2(a)

Tranche 2 Advance

2.2(a)

 

 

1.3Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied; provided that, no effect shall be given to Accounting
Standards Codification 842, Leases (or any other Accounting Standards
Codification having similar result or effect) (and related interpretations) to
the extent any lease (or similar arrangement) would be required to be treated as
a capital lease thereunder where such lease (or arrangement) would have been
treated as an operating lease under GAAP as in effect immediately prior to the
effectiveness of such Accounting Standards Codification. Unless otherwise
defined herein or in the other Loan Documents, terms that are used herein or in
the other Loan Documents and defined in the UCC shall have the meanings given to
them in the UCC.  For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

Section 2.  THE LOAN

2.1[Reserved.]

2.2Term Loan.

13

--------------------------------------------------------------------------------

 

(a)Advances.  Subject to the terms and conditions of this Agreement, the Lenders
will severally (and not jointly) make in an amount not to exceed its respective
Term Commitment, and Borrower agrees to draw, a Term Loan Advance of Twenty
Million Dollars ($20,000,000) on the Closing Date (the “Tranche 1 Advance”).
Subject to the terms and conditions of this Agreement, and conditioned on
approval by the Lenders’ investment committee in its sole and unfettered
discretion, on or before December 15, 2021, Borrower may request additional Term
Loan Advances in an aggregate principal amount up to Ten Million Dollars
($10,000,000) (each, a “Tranche 2 Advance”).  The aggregate outstanding Term
Loan Advances may be up to the Maximum Term Loan Amount.

(b) Advance Request.  To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request (at least three (3) Business Days before the
Advance Date other than the Closing Date, which shall be at least one (1)
Business Day) to Agent.  The Lenders shall fund the Term Loan Advance in the
manner requested by the Advance Request provided that each of the conditions
precedent to such Term Loan Advance is satisfied as of the requested Advance
Date.

(c)Interest.  Term Loan Interest Rate.  The principal balance of the Term Loan
shall bear interest thereon from such Advance Date at the Term Loan Interest
Rate based on a year consisting of 360 days, with interest computed daily based
on the actual number of days elapsed.  The Term Loan Interest Rate will float
and change on the day the prime rate changes from time to time.

(d)Payment.  Borrower will pay accrued but unpaid interest on each outstanding
Term Loan Advance on the first Business Day of each month, beginning the month
after the Advance Date.  Borrower shall repay the aggregate Term Loan principal
balance that is outstanding on the day immediately preceding the Amortization
Date, in equal monthly installments of principal and interest (mortgage style)
beginning on the Amortization Date and continuing on the first Business Day of
each month thereafter until the Secured Obligations (other than inchoate
indemnity obligations) are repaid.  The entire Term Loan principal balance and
all accrued but unpaid interest hereunder, shall be due and payable on the Term
Loan Maturity Date.  Borrower shall make all payments under this Agreement
without setoff, recoupment or deduction and regardless of any counterclaim or
defense.  If a payment hereunder becomes due and payable on a day that is not a
Business Day, the due date thereof shall be the immediately preceding Business
Day.  The Lenders will initiate debit entries to the Borrower’s account as
authorized on the ACH Authorization (i) on each payment date of all periodic
obligations payable to the Lenders under each Term Loan Advance and (ii)
reasonable and documented out-of-pocket legal fees and costs incurred by Agent
or the Lenders in connection with Section 11.12 of this Agreement; provided
that, with respect to clause (i) above, in the event that the Lenders or Agent
informs Borrower that the Lenders will not initiate a debit entry to Borrower’s
account for a certain amount of the periodic obligations due on a specific
payment date, Borrower shall pay to the Lenders such amount of periodic
obligations in full in immediately available funds on such payment date;
provided, further, that, with respect to clause (i) above, if the Lenders or
Agent informs Borrower that the Lenders will not initiate a debit entry as
described above later than the date that is three (3) Business Days prior to
such payment date, Borrower shall pay to the Lenders such amount of periodic
obligations in full in immediately available funds on the date that is three (3)
Business Days after the date on which the Lenders or Agent notifies Borrower of
such; provided, further, that, with respect to clause (ii) above, in the event
that the Lenders or Agent informs Borrower that the Lenders will not initiate a
debit entry to Borrower’s account for certain amount of such out-of-pocket legal
fees and costs incurred by Agent or the Lenders, Borrower shall pay to the
Lenders such amount in full in immediately available funds within three (3)
Business Days.

2.3Maximum Interest.  Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible

14

--------------------------------------------------------------------------------

 

rates of interest on commercial loans) (the “Maximum Rate”).  If a court of
competent jurisdiction shall finally determine that Borrower has actually paid
to the Lenders an amount of interest in excess of the amount that would have
been payable if all of the Secured Obligations had at all times borne interest
at the Maximum Rate, then such excess interest actually paid by Borrower shall
be applied as follows:  first, to the payment of the Secured Obligations
consisting of the outstanding principal; second, after all principal is repaid,
to the payment of the Lenders’ accrued interest, costs, expenses, professional
fees and any other Secured Obligations; and third, after all Secured Obligations
are repaid, the excess (if any) shall be refunded to Borrower.

2.4Default Interest.  In the event any payment is not paid on the scheduled
payment date (other than a failure to pay due solely to an administrative or
operational error of Agent or the Lenders or Borrower’s bank if Borrower had the
funds to make the payment when due and makes the payment within three (3)
Business Days following Borrower’s knowledge of such failure to pay), an amount
equal to five percent (5%) of the past due amount shall be payable on demand. In
addition, upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and professional fees, shall bear interest at a rate per annum equal
to the rate set forth in Section 2.2(c) plus five percent (5%) per annum.  In
the event any interest is not paid when due hereunder, delinquent interest shall
be added to principal and shall bear interest on interest, compounded at the
rate set forth in Section 2.2(c) or Section 2.4, as applicable.

2.5Prepayment.  At its option upon at least five (5) Business Days prior written
notice to Agent, Borrower may prepay all, but not less than all, of the
outstanding Advances by paying the entire principal balance, all accrued and
unpaid interest thereon, together with a prepayment charge equal to the
following percentage of the Advance amount being prepaid: with respect to each
Advance, if such Advance amounts are prepaid in any of the first twelve (12)
months following the Closing Date, 2.00%; after twelve (12) months but prior to
twenty four (24) months, 1.50%; and thereafter, 1.00% (each, a “Prepayment
Charge”).  Borrower agrees that the Prepayment Charge is a reasonable
calculation of the Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances.  Borrower shall prepay the outstanding amount of all principal
and accrued interest through the prepayment date and the Prepayment Charge upon
the occurrence of a Change in Control or any other prepayment hereunder.
Notwithstanding the foregoing, Agent and the Lenders agree to waive the
Prepayment Charge if Agent, the Lenders or any Affiliate thereof (in their sole
and absolute discretion) agree in writing to refinance the Advances prior to the
Term Loan Maturity Date.  Any amounts paid under this Section shall be applied
by Agent to the then unpaid amount of any Secured Obligations (including
principal and interest) in such order and priority as Agent may choose in its
sole discretion.  In connection with any prepayment of all outstanding Secured
Obligations in accordance with the terms herein, Borrowers may request to
terminate this Agreement and the Term Commitments upon such repayment of all
outstanding Secured Obligations by written notice to Agent and Lenders. For the
avoidance of doubt, if a payment hereunder becomes due and payable on a day that
is not a Business Day, the due date thereof shall be the immediately preceding
Business Day.

2.6End of Term Charge.  On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations
(other than any inchoate indemnity obligations and any other obligations which,
by their terms, are to survive the termination of this Agreement) in full, or
(iii) the date that the Secured Obligations become due and payable, Borrower
shall pay the Lenders a charge equal to 4.99% of the aggregate principal amount
of the Term Loan Advances (the “End of Term Charge”). Notwithstanding the
required payment date of such End of Term Charge, it shall be deemed earned by
the Lenders as of the Closing Date. For the avoidance of doubt, if a payment
hereunder becomes due and payable on a day that is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.

15

--------------------------------------------------------------------------------

 

2.7Pro Rata Treatment.  Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant Lender.

2.8Taxes; Increased Costs.  The Borrower, the Agent and the Lenders each hereby
agree to the terms and conditions set forth on Addendum 1 attached hereto.

2.9Treatment of Prepayment Charge and End of Term Charge.  Borrower agrees that
any Prepayment Charge and any End of Term Charge payable shall be presumed to be
the liquidated damages sustained by each Lender as the result of the early
termination, and Borrower agrees that it is reasonable under the circumstances
currently existing and existing as of the Closing Date.  The Prepayment Charge
and the End of Term Charge shall also be payable in the event the Secured
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure, or by
any other means.  Borrower expressly waives (to the fullest extent it may
lawfully do so) the provisions of any present or future statute or law that
prohibits or may prohibit the collection of the foregoing Prepayment Charge and
End of Term Charge in connection with any such acceleration.  Borrower agrees
(to the fullest extent that each may lawfully do so): (a) each of the Prepayment
Charge and the End of Term Charge is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (b) each of the Prepayment Charge and the End of Term Charge shall be
payable notwithstanding the then prevailing market rates at the time payment is
made; (c) there has been a course of conduct between the Lenders and Borrower
giving specific consideration in this transaction for such agreement to pay the
Prepayment Charge and the End of Term Charge as a charge (and not interest) in
the event of prepayment or acceleration; (d) Borrower shall be estopped from
claiming differently than as agreed to in this paragraph.  Borrower expressly
acknowledges that their agreement to pay each of the Prepayment Charge and the
End of Term Charge to the Lenders as herein described was on the Closing Date
and continues to be a material inducement to the Lenders to provide the Term
Loans.

Section 3.  SECURITY INTEREST

3.1As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest in all of Borrower’s right, title, and interest in, to
and under all of Borrower’s personal property and other assets including without
limitation the following (except as set forth herein) whether now owned or
hereafter acquired (collectively, the “Collateral”):  (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Goods; and all other tangible and intangible personal property of
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”).  Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.

3.2Notwithstanding the broad grant of the security interest set forth in Section
3.1, above, the Collateral shall not include (a) Excluded Accounts, (b)
nonassignable licenses or contracts, which by

16

--------------------------------------------------------------------------------

 

their terms require the consent of the licensor thereof or another party (but
only to the extent such prohibition on transfer is enforceable under applicable
law, including, without limitation, Sections 9406, 9407 and 9408 of the UCC), or
(c) more than 65% of the issued and outstanding shares of capital stock of any
Foreign Subsidiary which shares entitle the holder thereof to vote for directors
or any other matter, solely to the extent Borrower has provided Agent with
evidence satisfactory to Agent that the pledge of more than 65% of such voting
stock of such Subsidiary would reasonably be expected to result in a material
adverse tax consequence to Borrower, and solely for as long as such consequence
may result, such portion of such voting stock of such Subsidiary, if excluded
from the Collateral, would avoid such material adverse tax consequence (it being
understood that in the case of any Foreign Subsidiary whose ownership does not
satisfy the holding period requirement set forth in Section 246(c)(5) of the
Code, not more than 65% of such Foreign Subsidiary’s stock shall be required to
be pledged until the holding period is satisfied).

3.3If this Agreement is terminated in accordance with its terms, Agent’s Lien in
the Collateral shall continue until the Secured Obligations (other than inchoate
indemnity obligations) are paid in full in accordance with the terms of this
Agreement.  At such time, the Collateral shall be released from the Liens
created hereby, this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Agent, Lender and each Borrower
hereunder shall terminate.  Agent agrees to execute such documents, return any
Collateral held by Agent hereunder and take such other steps as are reasonably
necessary to accomplish the foregoing, all at the Borrower’s sole cost and
expense.

Section 4.  CONDITIONS PRECEDENT TO LOAN

The obligations of the Lenders to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1Initial Advance.  On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:

(a)executed copies of the Loan Documents, Account Control Agreements, and all
other documents and instruments reasonably required by Agent to effectuate the
transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral, in all cases in form and substance reasonably
acceptable to Agent;

(b)a legal opinion of Borrower’s counsel, in form and substance reasonably
acceptable to Agent;

(c)certified copy of resolutions of Borrower’s board of directors evidencing
approval of the Loan and other transactions evidenced by the Loan Documents;

(d)certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(e)a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified could have a Material Adverse Effect;

(f)evidence reasonably satisfactory to Agent that Borrower has received at least
Twenty Million Dollars ($20,000,000.00) in unrestricted (including, not subject
to any redemption, clawback, escrow or similar encumbrance or restriction) net
cash proceeds from one or more bona fide

17

--------------------------------------------------------------------------------

 

equity financings, in each case after December 16, 2019 and prior to the Closing
Date, in each case subject to verification by Agent (including supporting
documentation reasonably requested by Agent);

(g)payment of the Due Diligence Fee, Initial Facility Charge and reimbursement
of Agent’s and Lender’s current expenses reimbursable pursuant to this
Agreement, which amounts may be deducted from the initial Advance;

(h)all certificates of insurance and copies of each insurance policy required
hereunder; and

(i)such other documents as Agent may reasonably request.

4.2All Advances.  On or prior to each Advance Date:

(a)Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.2(b), each duly executed by Borrower’s Chief Executive
Officer, Chief Financial Officer or Chief Operating Officer, and (ii) any other
documents Agent may reasonably request.

(b)The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c)Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d)with respect to any Tranche 2 Advance, Borrower shall have paid the
applicable Tranche 2 Facility Charge.

(e)Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3No Default.  As of the Closing Date and each Advance Date, (i) no fact or
condition exists that could (or could, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

Section 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1Corporate Status.  Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified would reasonably be expected to have a Material
Adverse Effect.  Borrower’s present name, former names (if any), locations,
place of formation, Tax identification number, organizational identification
number and other information are correctly set forth in Exhibit B, as may be
updated by Borrower in a written notice (including any Compliance Certificate)
provided to Agent after the Closing Date.

18

--------------------------------------------------------------------------------

 

5.2Collateral.  Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens.  Borrower has the power and authority
to grant to Agent a Lien in the Collateral as security for the Secured
Obligations.

5.3Consents.  Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents (i) have been duly authorized by all necessary
corporate action of Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other than Permitted Liens and the Liens
created by this Agreement and the other Loan Documents, (iii) do not violate any
provisions of Borrower’s Certificate or Articles of Incorporation (as
applicable), bylaws, or any, law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject and (iv) except as described on
Schedule 5.3, do not violate any material contract or material agreement or
require the consent or approval of any other Person which has not already been
obtained.  The individual or individuals executing the Loan Documents are duly
authorized to do so.

5.4Material Adverse Effect.  No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

5.5Actions Before Governmental Authorities.  There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened in writing against or
affecting Borrower or its property, that is reasonably expected to result in a
Material Adverse Effect.

5.6Laws.  Neither Borrower nor any of its Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any governmental authority, where such violation or
default is reasonably expected to result in a Material Adverse Effect.  Borrower
is not in default in any manner under any provision of any agreement or
instrument evidencing material Indebtedness, or any other material agreement to
which it is a party or by which it is bound.

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act.  Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005.  Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s Knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws.  Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

None of Borrower, any of its Subsidiaries, or, to Borrower’s knowledge, any of
Borrower’s or its Subsidiaries’ Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempts to violate, any of
the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person.  None of Borrower, any of its Subsidiaries, or to the knowledge of
Borrower and any of its Affiliates or agents, acting or benefiting in any
capacity in connection with the transactions

19

--------------------------------------------------------------------------------

 

contemplated by this Agreement, (x) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.  None
of the funds to be provided under this Agreement will be used, directly or
indirectly, (a) for any activities in violation of any applicable anti-money
laundering, economic sanctions and anti-bribery laws and regulations laws and
regulations or (b) for any payment to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

5.7Information Correct and Current.  No information, report, Advance Request,
financial statement, exhibit or schedule furnished (in each case, other than
forecasts, projections and other forward looking statements and information of a
general economic or industry nature), by or on behalf of Borrower to Agent in
connection with any Loan Document or included therein or delivered pursuant
thereto contained, or, when taken as a whole, contains or will contain any
material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Agent, whether prior to or after
the Closing Date, shall be (i) provided in good faith and based on the most
current data and information available to Borrower at the time delivered, and
(ii) the most current of such projections provided to Borrower’s Board of
Directors (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower, that no assurance is given that any particular projections will be
realized, and that actual results may differ).

5.8Tax Matters.  Except as described on Schedule 5.8 and as otherwise being
contested in good faith with adequate reserves under GAAP, (a) Borrower and its
Subsidiaries have filed all material federal and state income Tax returns and
other material Tax returns that they are required to file, (b) Borrower and its
Subsidiaries have duly paid or fully reserved for all federal and state income
Taxes and other material Taxes or installments thereof that they are required to
pay as and when due, except Taxes being contested in good faith by appropriate
proceedings and for which Borrower and its Subsidiaries maintain adequate
reserves in accordance with GAAP, and (c) to the best of Borrower’s knowledge,
no proposed or pending Tax assessments, deficiencies, audits or other
proceedings with respect to Borrower or any Subsidiary have had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

5.9Intellectual Property Claims.  Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property material to Borrower’s
business.  Except as described on Schedule 5.9, (i) each of the material
Copyrights, Trademarks and Patents is valid and enforceable, (ii) no material
part of the Intellectual Property has been judged invalid or unenforceable, in
whole or in part, and (iii) no claim has been made to Borrower that any material
part of the Intellectual Property violates the rights of any third party.
Exhibit C is a true, correct and complete list of each of Borrower’s Patents,
registered Trademarks, registered Copyrights, and material agreements under
which Borrower licenses Intellectual Property from third parties (other than
shrink-wrap software licenses), together with application or registration
numbers, as applicable, owned by Borrower or any Subsidiary, in each case as of
the Closing Date. Borrower is not in material breach of, nor has Borrower failed
to perform any material obligations under, any of the foregoing contracts,
licenses or agreements and, to Borrower’s knowledge, no third party to any such
contract, license or agreement is in material breach thereof or has failed to
perform any material obligations thereunder.

20

--------------------------------------------------------------------------------

 

5.10Intellectual Property.  Except as described on Schedule 5.10, Borrower has
all material rights with respect to Intellectual Property necessary or material
in the operation or conduct of Borrower’s business as currently conducted and
proposed to be conducted by Borrower.  Without limiting the generality of the
foregoing, and in the case of Licenses, except for restrictions that are
unenforceable under Division 9 of the UCC, Borrower has the right, to the extent
required to operate Borrower’s business, to freely transfer, license or assign
Intellectual Property necessary or material in the operation or conduct of
Borrower’s business as currently conducted and proposed to be conducted by
Borrower, without condition, restriction or payment of any kind (other than
license payments in the ordinary course of business) to any third party, and
Borrower owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are material to Borrower’s business and used in
the design, development, promotion, sale, license, manufacture, import, export,
use or distribution of Borrower Products except customary covenants in inbound
license agreements and equipment leases where Borrower is the licensee or
lessee.  Except as described in Schedule 5.10 or disclosed in the Compliance
Certificate, Borrower is not a party to, nor is it bound by, any Restricted
License.

No material software or other materials used by Borrower or any of its
Subsidiaries (or used in any Borrower Products or any Subsidiaries’ products)
are subject to an open-source or similar license (including but not limited to
the General Public License, Lesser General Public License, Mozilla Public
License, or Affero License) (collectively, “Open Source Licenses”) in a manner
that would cause such software or other materials to have to be (i) distributed
to third parties at no charge or a minimal charge (royalty-free basis); (ii)
licensed to third parties to modify, make derivative works based on, decompile,
disassemble, or reverse engineer; or (iii) used in a manner that does could
require disclosure or distribution in source code form.

5.11Borrower Products.  Except as described on Schedule 5.11, no material
Intellectual Property owned by Borrower or Borrower Product has been or is
subject to any actual or, to the knowledge of Borrower, threatened litigation in
writing, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign office or agency) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any material manner Borrower’s use, transfer or licensing thereof or that may
affect the validity, use or enforceability thereof. There is no decree, order,
judgment, agreement, stipulation, arbitral award or other provision entered into
in connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any material future Intellectual Property
related to the operation or conduct of the business of Borrower or Borrower
Products.  Borrower has not received any written notice or claim, or, to the
knowledge of Borrower, oral notice or claim, challenging or questioning
Borrower’s ownership in any material Intellectual Property (or written notice of
any claim challenging or questioning the ownership in any licensed Intellectual
Property of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto nor, to Borrower’s
knowledge, is there a reasonable basis for any such claim.  Neither Borrower’s
use of its Intellectual Property nor the production and sale of Borrower
Products infringes the Intellectual Property or other rights of others.

5.12Financial Accounts.  Exhibit D, as may be updated by the Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary (other than the MSC Subsidiary) maintains Deposit
Accounts and (b) all institutions at which Borrower or any Subsidiary maintains
an account holding Investment Property, and such exhibit correctly identifies
the name, address and telephone number of each bank or other institution, the
name in which the account is held, a description of the purpose of the account,
and the complete account number therefor.

21

--------------------------------------------------------------------------------

 

5.13Employee Loans.  Except as permitted hereunder, Borrower has no outstanding
loans to any employee, officer or director of the Borrower nor has Borrower
guaranteed the payment of any loan made to an employee, officer or director of
the Borrower by a third party.

5.14Subsidiaries.  Borrower does not own any stock, partnership interest or
other securities of any Person, except for Permitted Investments.  Attached as
Schedule 1, as may be updated by Borrower in a written notice provided after the
Closing Date, is a true, correct and complete list of each direct and indirect
Subsidiary of Parent.

5.15Foreign Subsidiary Voting Rights. No decision or action in any governing
document of any Foreign Subsidiary requires a vote of greater than 50.1% of the
Equity Interests or voting rights of such Foreign Subsidiary.

Section 6.  INSURANCE; INDEMNIFICATION  

6.1Coverage.  Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business.  Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and limited contractual liability per the terms of the
indemnification agreement found in Section 6.3.  Borrower must maintain a
minimum of $2,000,000 of commercial general liability insurance for each
occurrence.  Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate.  So long as there are any Secured Obligations outstanding (other than
inchoate indemnity obligations), Borrower shall also cause to be carried and
maintained insurance upon the Collateral, insuring against special risks of
physical loss or damage howsoever caused, in an amount not less than the full
replacement cost of the Collateral, provided that such insurance may be subject
to standard exceptions and deductibles.  If Borrower fails to obtain the
insurance called for by this Section 6.1 or fails to pay any premium thereon or
fails to pay any other amount which Borrower is obligated to pay under this
Agreement or any other Loan Document or which may be required to preserve the
Collateral, Agent may obtain such insurance or make such payment, and all
amounts so paid by Agent are immediately due and payable, bearing interest at
the then highest rate applicable to the Secured Obligations, and secured by the
Collateral.  Agent will make reasonable efforts to provide Borrower with notice
of Agent obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No payments by Agent are deemed an agreement to
make similar payments in the future or Agent’s waiver of any Event of Default.

6.2Certificates.  Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2.  Borrower’s insurance certificate
shall state Agent (shown as “Hercules Capital, Inc., as Agent”) is an additional
insured for commercial general liability, a lenders loss payable for all risk
property damage insurance, subject to the insurer’s approval, and a lenders loss
payable for property insurance and additional insured for liability insurance
for any future insurance that Borrower may acquire from such insurer.  Attached
to the certificates of insurance will be additional insured endorsements for
liability and lender’s loss payable endorsements for all risk property damage
insurance.  All certificates of insurance will provide for a minimum of thirty
(30) days advance written notice to Agent of cancellation (other than
cancellation for non-payment of premiums, for which ten (10) days’ advance
written notice shall be sufficient).  Any failure of Agent to scrutinize such
insurance certificates for compliance is not a waiver of any of Agent’s rights,
all of which are reserved.  Borrower shall provide Agent with copies of each
insurance policy, and upon entering or amending any insurance policy required
hereunder, Borrower shall provide Agent with copies of such policies and shall
promptly deliver to Agent updated insurance certificates with respect to such
policies.

22

--------------------------------------------------------------------------------

 

6.3Indemnity.  Borrower agrees to indemnify and hold Agent, the Lenders and
their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable and
documented attorneys’ fees and disbursements and other costs of investigation or
defense (including those incurred upon any appeal) (collectively,
“Liabilities”), that may be instituted or asserted against or incurred by such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents or the
administration of such credit, or in connection with or arising out of the
transactions contemplated hereunder and thereunder, or any actions or failures
to act in connection therewith, or arising out of the disposition or utilization
of the Collateral, excluding in all cases Liabilities to the extent resulting
solely from any Indemnified Person’s gross negligence or willful
misconduct.  This Section 6.3 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.  In no event shall Borrower or any Indemnified Person be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).  This Section
6.3 shall survive the repayment of indebtedness under, and otherwise shall
survive the expiration or other termination of, the Loan Agreement.

Section 7.  COVENANTS OF BORROWER

Borrower agrees as follows:

7.1Financial Reports.  Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a)as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim and year-to-date financial statements of Parent
and its Subsidiaries as of the end of such month (prepared on a consolidated
basis), including balance sheet and related statements of income and cash flows
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower) or any other
occurrence that could reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer, Chief Financial Officer or
Chief Operating Officer to the effect that they have been prepared in accordance
with GAAP, except (i) for the absence of footnotes, (ii) that they are subject
to normal year-end adjustments, and (iii) they do not contain certain non-cash
items that are customarily included in quarterly and annual financial
statements;

(b)as soon as practicable (and in any event within 45 days) after the end of
each calendar  quarter, unaudited interim and year-to-date financial statements
of Parent and its Subsidiaries as of the end of such calendar quarter (prepared
on a consolidated basis), including balance sheet and related statements of
income and cash flows accompanied by a report detailing any material
contingencies (including the commencement of any material litigation by or
against Borrower) or any other occurrence that could reasonably be expected to
have a Material Adverse Effect,  certified by Borrower’s Chief Executive
Officer, Chief Financial Officer or Chief Operating Officer to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, and (ii) that they are subject to normal year-end adjustments;

(c)as soon as practicable (and in any event within ninety (90) days) after the
end of each fiscal year, unqualified audited financial statements of Parent and
its Subsidiaries as of the end of such year (prepared on a consolidated basis),
including balance sheet and related statements of income and cash flows, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, certified by a firm of independent certified public accountants
selected by Borrower and reasonably

23

--------------------------------------------------------------------------------

 

acceptable to Agent, accompanied by any management report from such accountants
(it being understood that Deloitte Touche Tohmatsu Limited and any other
accounting firm of national standing are reasonably acceptable to Agent);

(d)together with each set of financial statements delivered pursuant to Section
7.1(a) or (c), a Compliance Certificate in the form of Exhibit E;

(e)as soon as practicable (and in any event within 30 days) after the end of
each month, a report showing agings of accounts receivable and accounts payable;

(f)promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its preferred stock and copies of any regular, periodic
and special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(g)copies of all minutes approved by the Board of Director within 30 days after
each such approval, provided that in all cases Borrower may exclude confidential
compensation information, information subject to attorney client privilege and
information that would raise a direct conflict of interest with Agent or Lender;

(h)financial and business projections promptly following their approval by
Borrower’s Board of Directors, and in any event, within 60 days after the end of
Borrower’s fiscal year, as well as budgets, operating plans and other financial
information reasonably requested by Agent; and

(i)prompt notice if Borrower or any Subsidiary has knowledge that Borrower, or
any Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.

Borrower shall not make any change in its (a) accounting policies or reporting
practices other than to the extent required or otherwise contemplated by GAAP or
other applicable regulatory requirements, or as approved by Agent, with such
approval not to be unreasonably withheld, or (b) fiscal years or fiscal
quarters. The fiscal year of Borrower shall end on December 31.

The executed Compliance Certificate and all Financial Statements required to be
delivered pursuant to clauses (a), (b), (c) and (d) shall be sent via e-mail to
Agent at financialstatements@htgc.com with a copy to legal@htgc.com and
jbourque@htgc.com; provided, that if e-mail is not available or sending such
Financial Statements via e-mail is not possible, they shall be faxed to Agent
at: (650) 473-9194, attention Account Manager: Syndax Pharmaceuticals, Inc.

Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b), (c) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower emails a link thereto to Agent; provided that Borrower shall directly
provide Agent all Financial Statements required to be delivered pursuant to
Section 7.1(b) and (c) hereunder.

7.2Management Rights.  Borrower shall permit any representative that Agent or
the Lenders authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours; provided, however, that so long as no Event of Default has
occurred

24

--------------------------------------------------------------------------------

 

and is continuing, such examinations shall be limited to no more often than once
per fiscal year.  In addition, any such representative shall have the right to
meet with management and officers of Borrower to discuss such books of account
and records.  In addition, Agent or the Lenders shall be entitled at reasonable
times and intervals to consult with and advise the management and officers of
Borrower concerning significant business issues affecting Borrower.  Such
consultations shall not unreasonably interfere with Borrower’s business
operations.  The parties intend that the rights granted Agent and the Lenders
shall constitute “management rights” within the meaning of 29 C.F.R. Section
2510.3-101(d)(3)(ii), but that any advice, recommendations or participation by
Agent or the Lenders with respect to any business issues shall not be deemed to
give Agent or the Lenders, nor be deemed an exercise by Agent or the Lenders of,
control over Borrower’s management or policies.

7.3Further Assurances.  Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, promissory notes or other
documents to perfect, give the highest priority to Agent’s Lien on the
Collateral, subject only to Permitted Liens, or otherwise evidence Agent’s
rights herein.  Borrower shall from time to time procure any instruments or
documents as may be reasonably requested by Agent, and take all further action
that may be necessary, or that Agent may reasonably request, to perfect and
protect the Liens granted hereby and thereby.  In addition, and for such
purposes only, Borrower hereby authorizes Agent to execute and deliver on behalf
of Borrower and to file such financing statements (including in accordance with
Section 9-504 of the UCC), collateral assignments, notices, control agreements,
security agreements and other documents without the signature of Borrower either
in Agent’s name or in the name of Agent as agent and attorney-in-fact for
Borrower.  Borrower shall protect and defend Borrower’s title to the Collateral
and Agent’s Lien thereon against all Persons claiming any interest adverse to
Borrower or Agent other than Permitted Liens.

7.4Indebtedness.  Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for (a) the conversion of Indebtedness into equity securities and the
payment of cash in lieu of fractional shares in connection with such conversion,
(b) purchase money Indebtedness pursuant to its then applicable payment
schedule, (c) prepayment by any Subsidiary of (i) inter-company Indebtedness
owed by such Subsidiary to any Borrower, or (ii) if such Subsidiary is not a
Borrower, intercompany Indebtedness owed by such Subsidiary to another
Subsidiary that is not a Borrower, extensions, refinancings and renewals of any
items of Permitted Indebtedness, provided that the principal amount is not
increased or the terms modified to impose materially more burdensome terms upon
Borrower or its Subsidiary, as the case may be, (e) Indebtedness owed under
corporate credit cards constituting “Permitted Indebtedness” and prepaid in the
ordinary course of business, (f) trade debt incurred in the ordinary course of
business to the extent permitted under subsection (iv) of the definition of
“Permitted Indebtedness”, or (g) as otherwise permitted hereunder or approved in
writing by Agent.

7.5Collateral.  Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any legal process affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property.  Borrower shall not agree with any Person
other than Agent or the Lenders not to encumber its property other than pursuant
to (a) any agreements governing any purchase money Liens or capital lease
obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and (b)
customary restrictions on assets subject to Liens permitted under subsection
(xiv) of the definition of “Permitted Liens” (in which

25

--------------------------------------------------------------------------------

 

case, any prohibition or limitation shall only be effective against the cash
collateral provided thereto). Borrower shall not enter into or suffer to exist
or become effective any agreement that prohibits or limits the ability of any
Borrower to create, incur, assume or suffer to exist any Lien upon any of its
property (including Intellectual Property), whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to which it is a
party other than pursuant to (a) this Agreement and the other Loan Documents,
(b) any agreements governing any purchase money Liens or capital lease
obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and (c)
customary restrictions on the assignment, sublicense or sublease of leases,
licenses and other agreements. Borrower shall cause its Subsidiaries to protect
and defend such Subsidiary’s title to its assets from and against all Persons
claiming any interest adverse to such Subsidiary, and Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s property and assets free and
clear from any Liens whatsoever (except for Permitted Liens, provided however,
that there shall be no Liens whatsoever on Intellectual Property), and shall
give Agent prompt written notice of any legal process affecting such
Subsidiary’s assets in an amount greater than $500,000.

7.6Investments.  Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.7Distributions.  Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other Equity Interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements, provided, however, in each case the repurchase or redemption price
does not exceed the original consideration paid for such stock or Equity
Interest, or (b) declare or pay any cash dividend or make any other cash
distribution on any class of stock or other Equity Interest, except that a
Subsidiary may pay dividends or make other distributions to Borrower or any
Subsidiary of Borrower, or (c) lend money to any employees, officers or
directors or guarantee the payment of any such loans granted by a third party in
excess of $500,000 in the aggregate or (d) waive, release or forgive any
Indebtedness (other than Indebtedness represented by a Permitted Investment made
pursuant to clause (viii) of the definition of “Permitted Investment”) owed by
any employees, officers or directors in excess of $500,000 in the aggregate in
any fiscal year.

7.8Transfers.  Except for Permitted Transfers, Borrower shall not, and shall not
allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets.

7.9Mergers or Acquisitions.  Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary which is
not a Borrower into another Subsidiary or into Borrower or (b) a Borrower into
another Borrower), or acquire, or permit any of its Subsidiaries to acquire, in
each case including for the avoidance of doubt through a merger, purchase,
in-licensing arrangement or any similar transaction, all or substantially all of
the capital stock or any property of another Person.

7.10Taxes.  Borrower shall, and shall cause each of its Subsidiaries to, pay
when due all material Taxes of any nature whatsoever now or hereafter imposed or
assessed against Borrower or the Collateral or upon Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom.  Borrower shall, and shall cause each of
its Subsidiaries to, accurately file on or before the due date therefor (taking
into account proper extensions) all federal and state income Tax returns and
other material Tax returns required to be filed.  Notwithstanding the foregoing,
Borrower and its Subsidiaries may contest, in good faith and by appropriate
proceedings, Taxes for which Borrower and its Subsidiaries maintain adequate
reserves in accordance with GAAP.

26

--------------------------------------------------------------------------------

 

7.11Corporate Changes.  Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent.  Neither Borrower nor any Subsidiary shall
suffer a Change in Control.  Neither Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Agent; and (ii) such relocation shall be within
the continental United States of America with respect to Borrower.  Neither
Borrower nor any Subsidiary shall relocate any item of Collateral (other than
(x) sales of Inventory in the ordinary course of business, (y) relocations of
Equipment having an aggregate value of up to $500,000 in any fiscal year, and
(z) relocations of Collateral from a location described on Exhibit B to another
location described on Exhibit B) unless (a) it has provided prompt written
notice to Agent, (b) such relocation is within the continental United States of
America with respect to Borrower and, (c) if such relocation is to a third party
bailee, it has delivered a bailee agreement in form and substance reasonably
acceptable to Agent.

7.12Deposit Accounts.  Other than Excluded Accounts, neither Borrower nor any
Subsidiary (other than Excluded Subsidiaries) shall maintain any Deposit
Accounts, or accounts holding Investment Property, except with respect to which
Agent has an Account Control Agreement.

7.13Borrower shall notify Agent of each Subsidiary formed subsequent to the
Closing Date and, within 15 days of formation, shall cause any such Subsidiary
that is a Qualified Subsidiary to execute and deliver to Agent a Joinder
Agreement.  With respect to any Subsidiary that is not a Qualified Subsidiary at
such time, immediately upon any change in the U.S. tax laws that would result in
such Subsidiary ceasing to be an Excluded Subsidiary, Borrower shall cause such
Subsidiary to execute and deliver to Agent a Joinder Agreement.

7.14MSC Investment Conditions.  At any time that the MSC Subsidiary has any
assets or liabilities, Borrower shall satisfy the MSC Investment Conditions at
all times.

7.15Notification of Event of Default.  Borrower shall notify Agent promptly, and
in any event within two (2) Business Days, upon becoming aware of the occurrence
of any Event of Default.

7.16Foreign Subsidiary Voting Rights. Borrower shall not, and shall not permit
any Subsidiary, to amend or modify any governing document of any Foreign
Subsidiary of Borrower, the effect of which is to require a vote of greater than
50.1% of the Equity Interests or voting rights of such entity for any decision
or action of such entity.

7.17Use of Proceeds.  Borrower agrees that the proceeds of the Loans shall be
used solely to pay related fees and expenses in connection with this Agreement
and for working capital and general corporate purposes.  The proceeds of the
Loans will not be used in violation of Anti-Corruption Laws or applicable
Sanctions.  

7.18[Reserved.]

7.19Compliance with Laws.

Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all material respects with all applicable laws, rules or
regulations (including any law, rule or regulation with respect to the making or
brokering of loans or financial accommodations), and shall, or cause its
Subsidiaries to, obtain and maintain all required governmental authorizations,
approvals, licenses, franchises, permits or registrations reasonably necessary
in connection with the conduct of Borrower’s business.

27

--------------------------------------------------------------------------------

 

Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries permit any Affiliate under Parent’s direct or indirect control
to, directly or indirectly, knowingly enter into any documents, instruments,
agreements or contracts with any Person listed on the OFAC Lists.  Neither
Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of its
Subsidiaries, permit any Affiliate under Parent’s direct or indirect control to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224 or any similar executive order or other Anti‑Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti‑Terrorism Law.

Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

None of Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or its Subsidiaries that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

7.20Financial Covenant (Minimum Cash).  In the event Borrower fails to achieve
either Performance Milestone I or Performance Milestone II on or before
September 30, 2020, beginning on October 1, 2020:

(a)Subject to Sections 7.20(b) and 7.20(c), Borrower shall, at all times,
maintain Qualified Cash in an amount greater than or equal to  Twelve Million
Five Hundred Thousand Dollars ($12,500,000) plus the Qualified Cash A/P Amount.

(b)Notwithstanding Section 7.20(a) and subject to Section 7.20(c), if each of
the following has occurred, beginning on the date that all of the following has
occurred, Borrower shall, at all times, maintain Qualified Cash in an amount
greater than or equal to  Five Million Dollars ($5,000,000) plus the Qualified
Cash A/P Amount:

(i)Borrower has received at least an amount equal to Seventy Million Dollars
($70,000,000.00) in unrestricted (including, not subject to any redemption,
clawback, escrow or similar encumbrance or restriction) net cash proceeds from
one or more bona fide equity financings, Subordinated Indebtedness and/or
upfront/milestone proceeds from new business development transactions permitted
under this Agreement, in each case after December 16, 2019 and prior to December
31, 2020, in each case subject to verification by Agent (including supporting
documentation reasonably requested by Agent) (the “Financial Covenant Milestone
I”); and

(ii)at least one wholly-owned asset of Borrower is in the clinical development
or regulatory review stage (i.e., (i) a Borrower-owned NDA is being prepared for
submission, is under review by the FDA, or has been approved by the FDA, (ii)
the first patient has been dosed in a Borrower-sponsored Phase 1, 2, or 3
clinical trial for a drug candidate and patient enrollment and recruitment
remains ongoing or (iii) if enrollment in a Borrower-sponsored Phase 1, 2, or 3
clinical

28

--------------------------------------------------------------------------------

 

trial for a drug candidate has been completed, then patients are continuing to
be followed for the primary endpoint measurement) on or before September 30,
2020 (the “Financial Covenant Milestone II”).

(c)Notwithstanding Section 7.20(a) and Section 7.20(b), if each of the following
has occurred, beginning on the date that all of the following has occurred,
Borrower shall not be subject to requirements set forth in this Section 7.20:

(i)The Financial Covenant Milestone I;

(ii)The Financial Covenant Milestone II; and

(iii)Borrower achieves Performance Milestone II on or before September 30, 2020.

Borrower shall provide Agent evidence of compliance with this Section 7.20 in
each Compliance Certificate and upon request in form and substance reasonably
acceptable to Agent, along with supporting documentation reasonably requested by
Agent.

7.21Transactions with Affiliates.  Borrower shall not and shall not permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction of any kind with any Affiliate of Borrower or such Subsidiary on
terms that are less favorable to Borrower or such Subsidiary, as the case may
be, than those that might be obtained in an arm’s length transaction from a
Person who is not an Affiliate of Borrower or such Subsidiary other than (i)
Permitted Investments, (ii) reasonable and customary fees paid to members of the
Board, (iii) board-approved compensation arrangements for officers and other
employees and (iv) transactions permitted hereunder between Borrowers.

7.22Post-Closing Obligations.  Notwithstanding any provision herein or in any
other Loan Document to the contrary, to the extent not actually delivered on or
prior to the Closing Date, Borrower shall deliver to Agent (or its designated
agent), no later than sixty (60) days after the Closing Date, an executed copy
of a bailee agreement, in form and substance reasonably acceptable to Agent, by
and among EPL Archives, Borrower and Agent.

Section 8.  [RESERVED]

Section 9.  EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1Payments.  Borrower fails to pay any amount due under this Agreement or any
of the other Loan Documents on the due date; provided, however, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or the Lenders or Borrower’s bank
if Borrower had the funds to make the payment when due and makes the payment
within three (3) Business Days following Borrower’s knowledge of such failure to
pay; or

9.2Covenants.  Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
and (a) with respect to a default under any covenant under this Agreement (other
than under Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.13, 7.14, 7.15, 7.16
7.17, 7.19, 7.20 and 7.21), any other Loan Document, or any other agreement
among Borrower, Agent and the Lenders, such default continues for more than
fifteen (15) days after the earlier of the date on which (i) Agent or the
Lenders has given notice of such default to Borrower and (ii) Borrower has
actual knowledge of such default or (b) with respect to a default under any of
Sections 6,

29

--------------------------------------------------------------------------------

 

7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.13, 7.14, 7.15, 7.16, 7.17, 7.19, 7.20 and 7.21,
the occurrence of such default; or

9.3Material Adverse Effect.  A circumstance has occurred that has a Material
Adverse Effect; provided that the occurrence of any of the following, in and of
itself, shall not constitute a Material Adverse Effect: (a) the failure to
achieve Performance Milestone I, Performance Milestone II, Financial Covenant
Milestone I or Financial Covenant Milestone II or (b) adverse results or delays
in any nonclinical or clinical trial including without limitation, the failure
to demonstrate the desired safety or efficacy of any drug or companion
diagnostic; provided that, in determining whether a Material Adverse Effect has
occurred, Agent’s primary, though not sole, consideration will be whether
Borrower has or will have sufficient cash resources to repay the Secured
Obligations as and when due and the clear intention of Borrower’s investors to
continue to fund Borrower in the amounts and timeframe necessary, in Agent’s
good faith judgment, to enable Borrower to satisfy the Secured Obligations as
they become due and payable is the most significant criterion Agent shall
consider in making any such determination; or

9.4Representations.  Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect when made
or when deemed made; or

9.5Insolvency.  Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) forty-five (45) days shall have expired after the commencement of an
involuntary action against Borrower seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, without such action being
dismissed or all orders or proceedings thereunder affecting the operations or
the business of Borrower being stayed; or (ii) a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be timely appealed; or (iii) Borrower shall file any answer admitting or not
contesting the material allegations of a petition filed against Borrower in any
such proceedings; or (iv) the court in which such proceedings are pending shall
enter a decree or order granting the relief sought in any such proceedings; or
(v) forty-five (45) days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or

9.6Attachments; Judgments.  Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money (not covered by independent third party
insurance as to which liability has not been rejected by such insurance
carrier), individually or in the aggregate, of at least $750,000 and such
judgment remains unsatisfied, unvacated or unstayed for a period of forty-five
(45) days after the entry thereof, or Borrower is enjoined or in any way
prevented by court order from conducting any material part of its business; or

9.7Other Obligations.  The occurrence of any default which has resulted in a
right by the holder of such Indebtedness, whether or not exercised to accelerate
the maturity of such Indebtedness

30

--------------------------------------------------------------------------------

 

under any agreement or obligation of Borrower involving any Indebtedness in
excess of $500,000, or any other material agreement or obligation, if a Material
Adverse Effect could reasonably be expected to result from such default.

9.8Stop Trade.  At any time, an SEC stop trade order or NASDAQ market trading
suspension of the Common Stock shall be in effect for five (5) consecutive days
or five (5) days during a period of ten (10) consecutive days, excluding in all
cases a suspension of all trading on a public market, provided that Borrower
shall not have been able to cure such trading suspension within thirty (30) days
of the notice thereof or list the Common Stock on another public market within
sixty (60) days of such notice.

Section 10.  REMEDIES

10.1General.  Upon the occurrence of any one or more Events of Default, Agent
may, and at the direction of the Required Lenders shall, accelerate and demand
payment of all or any part of the Secured Obligations together with a Prepayment
Charge and declare them to be immediately due and payable (provided, that upon
the occurrence of an Event of Default of the type described in Section 9.5, all
of the Secured Obligations (including, without limitation, the Prepayment Charge
and the End of Term Charge) shall automatically be accelerated and made due and
payable, in each case without any further notice or act).  Borrower hereby
irrevocably appoints Agent as its lawful attorney-in-fact to, exercisable
following the occurrence of an Event of Default, (i) sign Borrower’s name on any
invoice or bill of lading for any account or drafts against account debtors;
(ii) demand, collect, sue, and give releases to any account debtor for monies
due, settle and adjust disputes and claims about the accounts directly with
account debtors, and compromise, prosecute, or defend any action, claim, case,
or proceeding about any Collateral (including filing a claim or voting a claim
in any bankruptcy case in Agent’s or Borrower’s name, as Agent may elect); (iii)
make, settle, and adjust all claims under Borrower’s insurance policies; (iv)
pay, contest or settle any Lien, charge, encumbrance, security interest, or
other claim in or to the Collateral, or any judgment based thereon, or otherwise
take any action to terminate or discharge the same; (v) transfer the Collateral
into the name of Agent or a third party as the UCC permits; (vi) receive, open
and dispose of mail addressed to Borrower; (vii) endorse Borrower’s name on any
checks, payment instruments, or other forms of payment or security; and (viii)
notify all account debtors to pay Agent directly.  Borrower hereby appoints
Agent as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Agent’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Secured Obligations have been satisfied in full and the Loan Documents have been
terminated.  Agent’s foregoing appointment as Borrower’s attorney in fact, and
all of Agent’s rights and powers, coupled with an interest, are irrevocable
until all Secured Obligations have been fully repaid and performed and the Loan
Documents have been terminated.  Upon the occurrence of any one or more Events
of Default, Agent may, and at the direction of the Required Lenders shall,
exercise all rights and remedies with respect to the Collateral under the Loan
Documents or otherwise available to it under the UCC and other applicable law,
including the right to release, hold, sell, lease, liquidate, collect, realize
upon, or otherwise dispose of all or any part of the Collateral and the right to
occupy, utilize, process and commingle the Collateral.  All Agent’s rights and
remedies shall be cumulative and not exclusive.

10.2Collection; Foreclosure.  Upon the occurrence and during the continuance of
any Event of Default, Agent may, and at the direction of the Required Lenders
shall, at any time or from time to time, apply, collect, liquidate, sell in one
or more sales, lease or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect.  Any such sale may be made either
at public or private sale at its place of business or elsewhere.  Borrower
agrees that any such public or private sale may occur upon ten (10) calendar
days’ prior written notice to Borrower.  Agent may require Borrower to assemble
the Collateral

31

--------------------------------------------------------------------------------

 

and make it available to Agent at a place designated by Agent that is reasonably
convenient to Agent and Borrower.  The proceeds of any sale, disposition or
other realization upon all or any part of the Collateral shall be applied by
Agent in the following order of priorities:

First, to Agent and the Lenders in an amount sufficient to pay in full Agent’s
and the Lenders’ reasonable costs and professionals’ and advisors’ fees and
expenses as described in Section 11.12;

Second, to the Lenders in an amount equal to the then unpaid amount of the
Secured Obligations (including principal, interest, and the Default Rate
interest), in such order and priority as Agent may choose in its sole
discretion; and

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3No Waiver.  Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

10.4Cumulative Remedies.  The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative.  The exercise of any one or more of the rights,
powers and remedies provided herein shall not be construed as a waiver of or
election of remedies with respect to any other rights, powers and remedies of
Agent.

Section 11.  MISCELLANEOUS

11.1Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2Notice.  Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:

32

--------------------------------------------------------------------------------

 

(a)If to Agent:

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Janice Bourque
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: XXXX
Telephone:  XXXX

(b)If to the Lenders:

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Janice Bourque
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: XXXXX
Telephone:  XXXX

(c)If to Borrower:

SYNDAX PHARMACEUTICALS, INC.
Attention:  General Counsel
35 Gatehouse Drive
Building D, Floor 3
Waltham, MA 02451
email:  XXXX
Telephone:  XXXX

or to such other address as each party may designate for itself by like notice.

11.3Entire Agreement; Amendments.

(a)This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s revised proposal letter
dated December 6, 2019 and the Non-Disclosure Agreement).

(b)Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b).  The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or

33

--------------------------------------------------------------------------------

 

extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder or extend the scheduled date of
any payment thereof, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 11.3(b) without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release a Borrower from its obligations
under the Loan Documents, in each case without the written consent of all
Lenders; or (D) amend, modify or waive any provision of Section 11.18 or
Addendum 3 without the written consent of the Agent.  Any such waiver and any
such amendment, supplement or modification shall apply equally to each Lender
and shall be binding upon Borrower, the Lender, the Agent and all future holders
of the Loans.

11.4No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5No Waiver.  The powers conferred upon Agent and the Lenders by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or the Lenders to exercise any such powers.  No omission or delay by Agent
or the Lenders at any time to enforce any right or remedy reserved to it, or to
require performance of any of the terms, covenants or provisions hereof by
Borrower at any time designated, shall be a waiver of any such right or remedy
to which Agent or the Lenders is entitled, nor shall it in any way affect the
right of Agent or the Lenders to enforce such provisions thereafter.

11.6Survival.  All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and the Lenders and shall
survive the execution and delivery of this Agreement. Sections 6.3, 11.14, 11.15
and 11.17 shall survive the termination of this Agreement.

11.7Successors and Assigns.  The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any).  Borrower shall not assign its obligations under
this Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect.  Agent and the Lenders may assign, transfer, or endorse its rights
hereunder and under the other Loan Documents without prior notice to Borrower,
and all of such rights shall inure to the benefit of Agent’s and the Lenders’
successors and assigns; provided that as long as no Event of Default has
occurred and is continuing, neither Agent nor any Lender may assign, transfer or
endorse its rights hereunder or under the Loan Documents to any party that is a
direct competitor of Borrower (as reasonably determined by Agent), it being
acknowledged that in all cases, any transfer to an Affiliate of any Lender or
Agent shall be allowed.  Notwithstanding the foregoing, (x) in connection with
any assignment by a Lender as a result of a forced divestiture at the request of
any regulatory agency, the restrictions set forth herein shall not apply and
Agent and the Lenders may assign, transfer or indorse its rights hereunder and
under the other Loan Documents to any Person or party and (y) in connection with
a Lender’s own financing or securitization transactions, the restrictions set
forth herein shall not apply and Agent and the Lenders may assign, transfer or
indorse its rights hereunder and under the other Loan Documents to any Person or
party providing such financing or formed to undertake such securitization
transaction and any transferee of such Person or party upon the occurrence of a
default, event of default or similar occurrence with respect to such financing
or securitization transaction; provided that no such sale,

34

--------------------------------------------------------------------------------

 

transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Agent shall have received and accepted an
effective assignment agreement from such Person or party in form satisfactory to
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such assignee as Agent
reasonably shall require.  The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
register for the recordation of the names and addresses of the Lender(s), and
the Term Commitments of, and principal amounts (and stated interest) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lender(s) shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

11.8Participations.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans, its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.  Borrower agrees that each participant shall be entitled
to the benefits of the provisions in Addendum 1 attached hereto (subject to the
requirements and limitations therein, including the requirements under Section 7
of Addendum 1 attached hereto (it being understood that the documentation
required under Section 7 of Addendum 1 attached hereto shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.7; provided that such
participant shall not be entitled to receive any greater payment under Addendum
1 attached hereto, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after the participant acquired the applicable participation.

11.9Governing Law.  This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and the Lenders in the State of California,
and shall have been accepted by Agent and the Lenders in the State of
California.  Payment to Agent and the Lenders by Borrower of the Secured
Obligations is due in the State of California.  This Agreement and the other
Loan Documents shall be governed by, and construed and enforced in accordance
with, the laws of the State of California, excluding conflict of laws principles
that would cause the application of laws of any other jurisdiction.

11.10Consent to Jurisdiction and Venue.  All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California.  By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and

35

--------------------------------------------------------------------------------

 

(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents.  Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if given in accordance with the requirements for notice set
forth in Section 11.2, and shall be deemed effective and received as set forth
in Section 11.2.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

11.11Mutual Waiver of Jury Trial / Judicial Reference.

(a)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  EACH OF BORROWER, AGENT AND THE LENDERS
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, THE LENDERS OR
THEIR RESPECTIVE ASSIGNEE OR BY AGENT, THE LENDERS OR THEIR RESPECTIVE ASSIGNEE
AGAINST BORROWER.  This waiver extends to all such Claims, including Claims that
involve Persons other than Agent, Borrower and the Lenders; Claims that arise
out of or are in any way connected to the relationship among Borrower, Agent and
the Lenders; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.

(b)If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California.  Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c)In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.11, any prejudgment order, writ
or other relief and have such prejudgment order, writ or other relief enforced
to the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.12Professional Fees.  Borrower promises to pay Agent’s and  the Lenders’
reasonable and documented out-of-pocket fees and expenses necessary to finalize
the loan documentation, including but not limited to reasonable and documented
attorneys’ fees, UCC searches, filing costs, and other miscellaneous expenses.
In addition, Borrower promises to pay any and all reasonable and documented
out-of-pocket attorneys’ and other professionals’ fees and expenses incurred by
Agent and the Lenders after the Closing Date in connection with or related
to:  (a) the Loan; (b) the administration, collection, or enforcement of the
Loan; (c) the amendment or modification of the Loan Documents; (d) any waiver,
consent, release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Agent or the Lenders in any adversary proceeding or contested matter commenced
or continued by or on behalf of Borrower’s estate, and any appeal or review
thereof.

36

--------------------------------------------------------------------------------

 

11.13Confidentiality.  Agent and the Lenders acknowledge that certain items of
Collateral and information provided to Agent and the Lenders by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”).  Accordingly, Agent and the Lenders agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and the Lenders may disclose any such information:  (a) to its Affiliates
and its partners, investors, lenders, directors, officers, employees, agents,
advisors, counsel, accountants, counsel, representative and other professional
advisors  if Agent or the Lenders in their sole discretion determines that any
such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information and, at a minimum, are at
least as protective as those set forth in this Agreement; (b) if such
information is generally available to the public at the time it was disclosed or
to the extent such information becomes publicly available other than as a result
of a breach of this Section or becomes available to Agent or any Lender, or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower; (c) if required or appropriate in any report, statement or
testimony submitted to any governmental authority having or claiming to have
jurisdiction over Agent or the Lenders and any rating agency; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Agent’s or the
Lenders’ counsel; (e) to comply with any legal requirement or law applicable to
Agent or the Lenders or demanded by any governmental authority; (f) to the
extent reasonably necessary in connection with the exercise of, or preparing to
exercise, or the enforcement of, or preparing to enforce, any right or remedy
under any Loan Document (including Agent’s sale, lease, or other disposition of
Collateral after default), or any action or proceeding relating to any Loan
Document; (g) to any participant or assignee of Agent or the Lenders or any
prospective participant or assignee, provided, that such participant or assignee
or prospective participant or assignee is subject to confidentiality
restrictions that reasonably protect against the disclosure of Confidential
Information; (h) otherwise to the extent consisting of general portfolio
information that does not identify Borrower; or (i) otherwise with the prior
consent of Borrower; provided, that any disclosure made in violation of this
Agreement shall not affect the obligations of Borrower or any of its Affiliates
or any guarantor under this Agreement or the other Loan Documents.  Agent’s and
the Lenders’ obligations under this Section 11.13 shall supersede all of their
respective obligations under the Non-Disclosure Agreement.  

11.14Assignment of Rights.  Borrower acknowledges and understands that Agent or
the Lenders may, subject to Section 11.7, sell and assign all or part of its
interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”).  After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and the Lenders hereunder
with respect to the interest so assigned; but with respect to any such interest
not so transferred, Agent and the Lenders shall retain all rights, powers and
remedies hereby given.  No such assignment by Agent or the Lenders shall relieve
Borrower of any of its obligations hereunder.  the Lenders agrees that in the
event of any transfer by it of the promissory note(s) (if any), it will endorse
thereon a notation as to the portion of the principal of the promissory note(s),
which shall have been paid at the time of such transfer and as to the date to
which interest shall have been last paid thereon.

11.15Revival of Secured Obligations.  This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of

37

--------------------------------------------------------------------------------

 

creditors, if a receiver or trustee is appointed for all or any significant part
of Borrower’s assets, or if any payment or transfer of Collateral is recovered
from Agent or the Lenders.  The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Agent, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, the Lenders or by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment, performance,
or transfer of Collateral had not been made.  In the event that any payment, or
any part thereof, is rescinded, reduced, avoided, avoidable, restored, returned,
or recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
the Lenders in Cash.

11.16Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.17No Third Party Beneficiaries.  No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, the Lenders and Borrower unless specifically provided otherwise herein,
and, except as otherwise so provided, all provisions of the Loan Documents will
be personal and solely among Agent, the Lenders and the Borrower.

11.18Agency.  Agent and each Lender hereby agree to the terms and conditions set
forth on Addendum 3 attached hereto.  Borrower acknowledges and agrees to the
terms and conditions set forth on Addendum 3 attached hereto.

11.19Publicity.  None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ website,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its website (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.13.

11.20Multiple Borrowers.  Each Borrower hereby agrees to the terms and
conditions set forth on Addendum 4 attached hereto.

(SIGNATURES TO FOLLOW)

 

38

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Agent and the Lenders have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.

BORROWER:

SYNDAX PHARMACEUTICALS, INC.

Signature:/s/ Richard P. Shea

Print Name:Richard P. Shea

 

Title:

Chief Financial Officer & Treasurer

 

 

 

(SIGNATURES CONTINUE ON THE FOLLOWING PAGE)

 

[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

Accepted in Palo Alto, California:

AGENT:

HERCULES CAPITAL, INC.

Signature:/s/ Zhuo Huang

Print Name:Zhuo Huang

Title:Associate General Counsel

LENDER:

HERCULES CAPITAL, INC.

Signature:/s/ Zhuo Huang

Print Name:Zhuo Huang

Title:Associate General Counsel

 

[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

Table of Addenda, Exhibits and Schedules

 

Addendum 1:Taxes; Increased Costs

Addendum 2:[Reserved]

Addendum 3:Agent and Lender Terms

Addendum 4:Multiple Borrower Terms

 

Exhibit A:Advance Request
Attachment to Advance Request

Exhibit B:Name, Locations, and Other Information for Borrower

Exhibit C:Borrower’s Patents, Trademarks, Copyrights and Licenses

Exhibit D:Borrower’s Deposit Accounts and Investment Accounts

Exhibit E:Compliance Certificate

Exhibit F:Joinder Agreement

Exhibit G:ACH Debit Authorization Agreement

Exhibit H-1:

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-2:

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-3:

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-4:

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

Schedule 1.1Commitments

Schedule 1Subsidiaries

Schedule 1AExisting Permitted Indebtedness
Schedule 1BExisting Permitted Investments
Schedule 1CExisting Permitted Liens
Schedule 5.3Consents, Etc.
Schedule 5.8Tax Matters
Schedule 5.9Intellectual Property Claims
Schedule 5.10Intellectual Property
Schedule 5.11Borrower Products


 

41